Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 -9, 19 and 20 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated  by Li US20160363812A1.
Regarding claim 1, Li discloses an array substrate (fig. 2d), comprising a substrate (001), a wire grid polarization layer (004) located in an open region in a pixel region ([0032], [0037]) of the substrate (001) and a transparent pattern (009) located at a side, away from the substrate (001; see fig. 2d), of the wire grid polarization layer (004) and consistent with a pattern of the wire grid polarization layer (004)(see fig. 2d).
Regarding claim 2, Li discloses the array substrate of claim 1, wherein the wire grid polarization layer (004) comprises a plurality of metal wires ([0034]), and slits are formed
(grating structure) between the metal wires ([0034]); and the array substrate (fig. 2) further comprises: a transparent structure (009) covering the slits (004, grating structure) (see fig. 2), wherein the transparent structure (009) and the transparent pattern (009, grating structure) are of an integrated structure (see fig. 2) arranged on a same layer ([0042]).
Regarding claim 7, Li discloses the array substrate of claim 1, further comprising a transistor (thin film transistor, [0039], [0040]) located in a non-open region ([0037]) in the pixel region ([0032], [0037]) and an electrode structure (pixel electrode, common electrode, [0045]) located at a side (see figs. 1, 2), away from the wire grid polarization layer (004), of a layer where the transparent pattern (009) is located;
the wire grid polarization layer (004) being reused as a common electrode ([0043]), and the electrode structure (pixel electrode, [0045]) being a pixel electrode (pixel electrode) electrically connected with a drain electrode ([0044]) of the transistor (thin film transistor, [0039], [0040]);
or the wire grid polarization layer being reused as a pixel electrode and being electrically connected with the drain electrode of the transistor, and the electrode structure being a common electrode.
Regarding claim 8, Li discloses a fabrication method of an array substrate (see fig. 2d), comprising: providing a substrate (001); forming a wire grid polarization layer (003) on a whole surface of the substrate (001)(see fig. 2); forming a transparent pattern (009) consistent with a pattern of the wire grid polarization layer (004, see fig. 2d ) on the wire grid polarization layer (004) located in an open region in a pixel region ([0032], [0036-0037]) of the substrate (001); and etching the wire grid polarization layer (004) by taking the transparent pattern (009) as a mask ([0036]).
Regarding claim 9, Li discloses the fabrication method of claim 8, wherein the wire grid polarization layer (004) comprises a plurality of metal wires ([0034]), and slits are formed (grating structure) between the metal wires ([0034]); and when forming the transparent pattern (009) consistent with the pattern of the wire grid polarization layer (004), the method further comprises: forming a transparent structure (009) covering the slits (004, grating structure)(see fig. 2), wherein the transparent structure (009) and the transparent pattern (009, grating structure) are of an integrated structure (see fig. 2) arranged on a same layer ([0042]).
Regarding claim 19, Li discloses a liquid crystal display panel (fig. 5; [0051]), comprising an array substrate (200) and an opposite substrate (100) arranged oppositely (see fig. 5), wherein the array substrate (200) is the array substrate of claim 1.
Regarding claim 20, Li discloses a display device (fig. 5), comprising the liquid crystal display panel of claim 19.
 
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 3-5, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Li US20160363812A1 in view of Wang CN106526735A.

           Regarding claim 3, Li teaches the array substrate of claim 1, wherein the wire grid polarization layer (004) comprises a plurality of metal wires ([0034]), and slits (grating structure) are formed between the metal wires ([0034], see fig. 2).
            Li does not explicitly disclose the array substrate further comprises: filler located in the slits wherein the filler and the transparent pattern are of an integrated structure.
Wang teaches the array substrate (fig. 2) further comprises: filler (04) located in the slits (slits within non-imprint film 03), wherein the filler (04) and the transparent pattern (slits within nano-imprint 04) are of an integrated structure (see fig. 2) for the purposes of incorporating a wire grid polarizer into the display panel to achieve slimness of the product ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent structure of Li to incorporate the filler and transparent pattern as taught by Wang for the purposes of incorporating a wire grid polarizer into the display panel to achieve slimness of the product ([0003]).
Regarding claim 4, Li and Wang teach the array substrate of claim 3, Wang further teaches wherein the filler (04) comprises a first subsection (left section, 04) in contact with a metal wire (2, 3) at one side of the slit (slits, 03) where the filler (04) is located (fig. 2), a second subsection (right section, 04) in contact with a metal wire (2, 3) at the other side of the slit (slits, 03)  where the filler (04) is located (fig. 2) and a third subsection (top section, 04) connecting the first subsection (left section, 04) with the second subsection (right section, 04); a gap (gap between right and left section of 04, fig. 2) is formed between the first subsection (left section, 04) and the second subsection(right section, 04); and the third subsection (top section, 04) is in contact (indirect contact, fig. 2) with the substrate (01).
Regarding claim 5, Li and Wang teach the array substrate of claim 3, Wang further teaches wherein the slits (slits, 03) are completely filled with the filler (04)(see fig. 2).
Regarding claim 14, Li teaches the fabrication method of claim 8, wherein the wire grid polarization layer (04) comprises a plurality of metal wires ([0034]), and slits (grating structure) are formed between the metal wires ([0034], see fig. 2), when forming the transparent pattern (09) consistent with a pattern of the wire grid polarization layer (04)(see fig. 2d).
Li does not explicitly disclose forming filler filling the slits, wherein the filler and the transparent pattern are of an integrated structure.
Wang teaches forming filler (04) filling the slits (slits within non-imprint film 03), wherein the filler (04) and the transparent pattern (slits within nano-imprint film 03) are of an integrated structure (see fig. 2) for the purposes of incorporating a wire grid polarizer into the display panel to achieve slimness of the product ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent structure of Li to incorporate the filler and transparent pattern as taught by Wang for the purposes of incorporating a wire grid polarizer into the display panel to achieve slimness of the product ([0003]).
Regarding claim 15, Li and Wang teach the fabrication method of claim 14, Wang further teaches wherein the forming the filler (04) filling the slits (slits within non-imprint film 03) when forming the transparent pattern (slits within nano-imprint film 03) consistent with the pattern of the wire grid polarization layer (see fig. 7) comprises:
forming a transparent material layer (105) covering the metal wires (104)(fig. 7b), wherein gaps (see gap in 105; fig. 7c) are formed between the transparent material layers (105%) in a same slit (slits within non-imprint film 03; see fig. 7c)  or between the transparent material layers in a same slit are in contact with each other;
coating the transparent material layers (105) in the open region in the pixel region with a photoresist (106)(see fig. 7c); and
etching (fig. 7d) the transparent material layers (105) by taking the photoresist (106) as a mask to form the transparent pattern (105) with an orthographic projection overlapping with the metal wires (104) and the filler (105) filling the slits (slits within non-imprint film 03), wherein
the filler comprises a first subsection in contact with the metal wire at one side of the slit where the filler is located, a second subsection in contact with the metal wire at other side of the slit where the filler is located and a third subsection connecting the first subsection with the second subsection; a gap is formed between the first subsection and the second subsection; the third subsection is in contact with the substrate; or the slits (slits within non-imprint film 03) are completely filled with the filler (105)(see fig. 2).
Regarding claim 16, Li and Wang teach the fabrication method of claim 15, Li further teaches wherein the etching the wire grid polarization layer (004) by taking the transparent pattern (009) as the mask ([0036]) and Wang further teaches etching the wire grid polarization layer by taking the transparent pattern (105) and the filler (04) as masks (see fig. 7).
Regarding claim 18, Li and Wang teach the fabrication method of claim 15, Wang further teaches wherein the etching the transparent material layers (05) by taking the photoresist (106) as the mask comprises: etching (fig. 7d) the transparent material layers (105) by taking the photoresist (106) as the mask and adopting a wet etching process (see fig. 7).
 
Claims 6, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Li US20160363812A1 in view of Hua  CN108287383A.
Regarding claim 6, Li teaches the array substrate of claim 2, however, does not explicitly disclose further comprising a silicon dioxide layer located between the metal wires and the transparent pattern; and an orthographic projection of the silicon dioxide layer on the substrate being mutually overlaps with orthographic projections of the metal wires on the substrate.
Hua teaches a silicon dioxide layer (220) located between the metal wires (210) and the transparent pattern (240); and an orthographic projection ([0126]) of the silicon dioxide layer (220) on the substrate (100) being mutually overlaps with orthographic projections ([0126]) of the metal wires (metal layer, 210) on the substrate (100)(see fig. 4j) for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Li to incorporate the silicon dioxide layer of Hua for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
Regarding claim 10, Li teaches the fabrication method of claim 9, wherein forming the transparent structure (009) covering the slits (grating structure) when forming the transparent pattern (009, grating structure) consistent with the pattern of the wire grid polarization layer (004)(see fig. 2d)
Li does not explicitly disclose forming a transparent material layer on a whole surface of the wire grid polarization layer; coating the transparent material layer in the open region in the pixel region with a photoresist; and etching the transparent material layer by taking the photoresist as a mask to form the transparent pattern with an orthographic projection overlapping with the metal wires and the transparent structure covering the slits.
Hua teaches forming a transparent material layer (220) on a whole surface of the wire grid polarization layer (210); coating the transparent material layer (220) in the open region (B2) in the pixel region (see fig. 4) with a photoresist (230); and etching ([0106], [0116]) the transparent material layer (220) by taking the photoresist (230) as a mask to form the transparent pattern (220) with an orthographic projection ([0126]) overlapping with the metal wires (metal layer, 210) and the transparent structure (220) covering the slits (grating structure of 210) for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Li to incorporate the fabrication method of Hua for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
Regarding claim 11, Li and Hua teach the fabrication method of claim 10, Hua further teaches wherein the etching ([0106], [0116]) the transparent material layer (220) by taking the photoresist (230) as the mask comprises: etching ([0106, 116) the transparent material layer (220) by taking the photoresist (230) as the mask and adopting a dry etching process ([0106], [0116]).
Regarding claim 12, Li teaches the fabrication method of claim 9, wherein the etching the wire grid polarization layer (004) by taking the transparent pattern (009) as the mask ([0036]).
Li does not explicitly disclose etching the wire grid polarization layer by taking the photoresist above the transparent pattern and the transparent structure as a mask.
Hua teaches etching ([0106], [0116]) the wire grid polarization layer (210) by taking the photoresist (230) above the transparent pattern (220) and the transparent structure (220) as a mask (see fig. 4) for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Li to incorporate the fabrication method of Hua for the purpose of improving the alignment accuracy of the metal wire grid polarizing plate and the display panel ([0127]).
Regarding claim 13, Li and Hua teach the fabrication method of claim 12, Hua further teaches wherein after etching ([0106], [0116]) the wire grid polarization layer (210) by taking the photoresist (230) above the transparent pattern (220) and the transparent structure (220) as the mask (see fig. 4), the method further comprises: stripping the photoresist ([0117]).
 Claim 17 rejected under 35 U.S.C. 103 as being unpatentable Li US20160363812A1 in view of Wang  CN106526735A in further view of Park US20150212239A1
            Regarding claim 17, Li and Wang teach the fabrication method of claim 16, Wang further teaches wherein before etching the wire grid polarization layer by taking the transparent pattern (105) and the filler (04) as the masks (see fig. 7).
            Li and Wang do not explicitly disclose performing a stripping treatment on the photoresist; and performing an annealing treatment on the transparent pattern and the filler.
            Park teaches performing a stripping treatment ([0087]) on the photoresist (231); and performing an annealing treatment ([0100]) on the transparent pattern and the filler for the purpose of reducing the number of masks used to manufacture the mother substrate assembly ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Li to incorporate the fabrication method of Park for the purpose of reducing the number of masks used to manufacture the mother substrate assembly ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                                                   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871